Citation Nr: 0639042	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of Bennett's fracture of the right thumb prior to 
December 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of Bennett's fracture of the right thumb from 
December 1, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted entitlement to service connection for 
residuals of Bennett's fracture of the right thumb and 
assigned a zero percent (noncompensable) evaluation effective 
from October 7, 2002.

The veteran disagreed with the evaluation and in a December 
2003 rating decision the RO assigned a 10 percent disability 
evaluation effective from October 7, 2002.  Although the 
evaluation was increased from zero to 10 percent disabling, 
in AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The case was remanded in April 2006 for further development.  
In a rating decision in June 2006, the RO assigned a 
temporary evaluation of 100 percent effective October 14, 
2004, and a 20 percent evaluation effective from December 1, 
2004.  A supplemental statement of the case was issued in 
June 2006.  The claim has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  The credible and probative evidence reflects that, for 
the period prior to December 1, 2004, the veteran's right 
thumb disability was manifested by pain and x-ray evidence of 
arthritis, but not by favorable or unfavorable ankylosis or a 
gap of more than two inches with the thumb attempting to 
oppose the fingers. 

3.  For the period on and after December 1, 2004, the veteran 
is in receipt of the maximum schedular rating assignable for 
his right thumb fracture residuals.  Ankylosis of the right 
thumb is not shown and the right thumb does not present an 
exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2004, the criteria 
for an initial evaluation in excess of 10 percent for 
residuals of Bennett's fracture of the right thumb with 
basilar joint arthrosis of trapezial metacarpal joint are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5224, 5228 (2006).

2.  For the period on and after December 1, 2004, the 
criteria for an initial evaluation in excess of 20 percent 
for residuals of Bennett's fracture of the right thumb with 
basilar joint arthrosis of trapezial metacarpal joint are not 
met.  38 U.S.C.A. § 1155; 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes 5003, 5224, 5228 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and April 
2006 which alone satisfied VA's section 5103(a) duty-to-
notify requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In addition, the RO sent rating decisions in 
April 2003, December 2003, and June 2006; a statement of the 
case in December 2003; and a supplemental statement of the 
case in March 2004, and August 2004.  All these documents 
viewed as a whole discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grant of service 
connection.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  He has been afforded 
examinations and the opportunity to present argument and 
evidence in support of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

III. Factual background and analysis

This appeal arises from the veteran's dissatisfaction with 
the initial rating following the grant of service connection.  
He contends that a higher evaluation is warranted.  As noted 
previously, during his appeal, the RO assigned a 10 percent 
evaluation effective October 7, 2002, and then a 20 percent 
evaluation effective from December 1, 2004.  

Service medical records show the veteran sustained a 
Bennett's fracture of his right thumb metacarpal in February 
1967.  There was no neurological or sensory deficit prior or 
post reduction.  At his separation examination in November 
1968, no abnormality of his right thumb was noted.  

Post service private medical records show an October 2000 x-
ray revealed degenerative changes with joint space narrowing 
and sclerosis between the navicular and the trapezium and the 
trapezoid.  There were also some mild degenerative changes at 
the first metacarpal carpal joint space.  On examination in 
September 2000 there was tenderness over the 
metacarpophalangeal (MCP) joint and metacarpal of the right 
thumb and some tenderness over the abductor and extensor 
tendons of the right thumb.  On motor examination of his 
upper extremity there was no impression of atrophy.  On 
sensory examination there was altered light touch of the 
thumb and index finger on the right hand.  

In October 2000, a sensory examination showed light touch was 
not altered over the thumb.  He complained of right thumb and 
wrist pain that traveled up his forearm.  It was thought that 
elements of arthritis and carpal tunnel syndrome were causing 
the pain.  In October 2002, after right carpal tunnel 
release, the veteran complained of pain in his elbow and 
forearm that radiated into the base of the right thumb. 

At a VA examination in February 2003, the examiner noted that 
the veteran had been involved in two motor vehicles accidents 
in 2002 and that most of his current bilateral hand pain was 
a result of injuries after these accidents.  He also had a 
carpal tunnel syndrome that created the veteran's painful 
numbness of the fingers, mostly on the right hand.  Clinical 
findings of the right hand showed no redness, warmth, or 
swelling.  There were not any signs of anatomical 
destruction.  Hand grip strength using a dynamometer showed 
that he was able to squeeze with the right hand up to 190 
pounds and with the left hand up to 270 pounds.  He was able 
to hold his index finger and thumb in a position against 
resistance bilaterally.  The assessment was history of 
Bennett's fracture with residuals and tri-scaphe degenerative 
arthritis of the right hand.  

Private medical records show that in February 2003 x-rays of 
the right thumb revealed carpal metacarpal (CMC) and 
scaphoid, trapezium trapezoid (STT) arthrosis.  Surgery was 
recommended if his thumb symptoms persisted.  

In December 2003 a VA doctor opined that it was at least as 
likely as not that the veteran's basilar joint arthrosis 
involving the right thumb trapezial metacarpal joint was 
aggravated by the previous fracture of the right thumb.  

The RO assigned a 10 percent disability evaluation for the 
right thumb based on right thumb pain attributed to the prior 
fracture with residual disability.  The RO also granted 
service connection for the tri-scaphe degenerative arthritis 
of the right thumb and included it in the evaluation of the 
service-connected right thumb disability.  

VA outpatient treatment records show in January 2004 the 
veteran had complaints of chronic pain in his right thumb and 
reported he was unable to use his right hand.  The assessment 
indicated this was more of a neuropathic pain.  In April and 
July 2004, the veteran was seen for pain in his right thumb 
which was attributed to arthritis.  A slight rotational 
abnormality to his thumb was noted; however, this was not 
overtly seen.  He was able to flex his thumb to his index 
finger and thumb motion was intact.  Surgery was recommended 
for relief of pain.  He reported that he was still working.  
On examination in October 2004, it was noted that he was 
right hand dominant and was retired.  He had a healthy 
appearing hand with healthy appearing skin.  Sensation was 
intact.  He had pain and crepitus on CMC grind.  He was able 
to flex his thumb to his index finger and intrinsics were 
intact.  The assessment was pantrapezial arthritis of the 
right thumb CMC joint.  He wished to proceed with the 
surgery.  After the surgery he continued to complain of pain.  
In April 2005 he was fairly good mobility with the thumb and 
was able to oppose it to the proximal interphalangeal (PIP) 
level of the little finger.  

The veteran testified in February 2006 as to his symptoms and 
the effect on his daily activities.  

At a VA examination in May 2006, the veteran complained of 
pain.  He was able to hold his index finger and thumb in 
opposition and his thumb and little finger in opposition 
although not against resistance.  The examiner stated that 
there was not any ankylosis of the right thumb.  The 
assessment was Bennett's fracture of the right thumb in 1967 
with resulting symptomatic arthritis at the carpometacarpal 
junction status post resection of the trapezium and tendon 
interposition.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent prior to December 1, 2004.  The Board 
further finds that an evaluation in excess of 20 percent is 
not warranted from December 1, 2004, forward.  See Fenderson, 
supra.

Under Diagnostic Code (DC) 5224 for evaluation of ankylosis, 
a 10 percent evaluation is warranted when the ankylosis of 
the major or minor thumb is favorable and the maximum 20 
percent evaluation is warranted when the ankylosis of the 
major or minor thumb is unfavorable.  Under DC 5228 for 
evaluation of limitation of motion of the thumb, for a gap of 
more than two inches (5.1 centimeters) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, a 20 percent is warranted for both the major and 
minor thumb.  A gap of one to two inches (2.5 to 5.1 
centimeters) between thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 10 percent 
evaluation for both the major and minor thumb.  A gap of less 
than one inch (2.5 centimeters) between the thumb pad and the 
fingers, with the attempting to oppose the fingers, warrants 
a noncompensable evaluation.  

With respect to the period prior to December 1, 2004, the 
Board finds the evidence of record does not show ankylosis of 
the veteran's right thumb and he was able to oppose his right 
thumb to his index finger.  This evidence does not warrant a 
10 percent evaluation under DC 5224 or DC 5228.  However, 
under DC 5003, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Under those codes, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The veteran's symptoms primarily 
were complaints of pain which were attributed to arthritis 
related to his right thumb fracture.  In light of this 
evidence, with x-ray evidence of arthritis and clinical 
evidence of pain on motion and thus a noncompensable level of 
limitation of motion, a 10 percent evaluation was assigned.  
The RO assigned the 10 percent evaluation by analogy under DC 
5224 for unfavorable ankylosis.  Thus, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a 20 percent evaluation prior to December 1, 
2004, under the criteria of DC 5204 or DC 5228.

With respect to the period on and after December 1, 2004, the 
Board notes that the veteran has been assigned a 20 percent 
disability evaluation which is the maximum available under DC 
5224 or 5228.  Amputation of his right thumb is not shown, 
thus consideration under DC 5152 is not warranted.

When the RO granted entitlement to service connection for 
residuals of Bennett's fracture of the right thumb, it rated 
the disability by analogy to DC 5299-5224 and has continued 
to do so.  DC 5224 is for evaluation of ankylosis.  However, 
the regulations provide for evaluation of limitation of 
motion of individual digits and DC 5228 is for evaluation of 
the thumb.  The Board finds that evaluation under DC 5228 for 
limitation of motion of the thumb would be more appropriate.  
However, as the evidence does not show that a higher 
evaluation would be warranted prior to December 1, 2004, 
under either DC.  In addition, the veteran is now at the 
maximum schedular evaluation under either DC, and thus a 
higher evaluation as of December 1, 2004, would not be 
warranted.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  The Board notes that the 10 percent disability 
evaluation assigned for the period prior to December 1, 2004, 
encompasses the veteran's complaints of pain, thus a higher 
evaluation for pain is not warranted.  For the period from 
December 1, 2004, the veteran's right thumb disability is 
rated at 20 percent which is the maximum schedular evaluation 
under DC 5224 or DC 5228 and consideration of functional loss 
due to pain is not required.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar he has 
on his hand.  The evidence shows the scars on the veteran's 
hand are well-healed with no abnormality and there were no 
findings of tenderness or pain on examination.  Because there 
is no symptomatology or complaints regarding the scars, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2002 & 2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (2005).

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  The veteran 
has not required frequent periods of hospitalization for his 
right thumb and the VA examinations are void of any finding 
of exceptional limitation due to the right thumb beyond that 
contemplated by the schedule of ratings.  In addition, 
evidence of record shows that the veteran had been working 
and reported in October 2004 that he had retired.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating are 
not met.  See 38 C.F.R. § 3.321(b)(1) (2006).

Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against a rating in excess of 10 percent prior to December 1, 
2004, and against a rating in excess of 20 percent from 
December 1, 2004.  As the evidence preponderates against the 
claim for an increased rating for the veteran's service-
connected right thumb disability, the benefit-of-the-doubt 
doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Therefore, the claim is denied.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to December 1, 2004, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
from December 1, 2004, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


